PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals, with direction to enter an order that there is no present deficiency for the year 1929, the tax liability having been compromised and settled, the petitioner to pay the costs in this court.. On consideration whereof, it is now here ordered and adjudged by this court that the above entitled and numbered cause be remanded to the United States Board of Tax Appeals, with direction to enter an order that there is no present deficiency for the year 1929, the tax liability having been compromised and settled; the petitioner to pay the costs in this court. It is further ordered and adjudged that the mandate of this court issue without delay.